     Case 4:18-cr-06054-EFS    ECF No. 200    filed 03/06/20   PageID.3112 Page 1 of 38




 1   William D. Hyslop
     United States Attorney
 2   Eastern District of Washington
 3   Daniel Hugo Fruchter
     Tyler H.L. Tornabene
 4   Assistant United States Attorneys
     Post Office Box 1494
 5   Spokane, WA 99210-1494
 6   Telephone: (509) 353-2767
 7
 8                       UNITED STATES DISTRICT COURT
 9                      EASTERN DISTRICT OF WASHINGTON

10
11                                                    Case No: 4:18-CR-6054-EFS
       UNITED STATES OF AMERICA,
12                                                    United States’ Sentencing
              v.                                      Memorandum
13
14     SAMI ANWAR,                                      March 25, 2020 – 10 a.m.
15
16                        Defendant.
17
18         The United States of America, by and through William D. Hyslop, United
19   States Attorney for the Eastern District of Washington, and Daniel Hugo Fruchter,
20   Tyler H.L. Tornabene, and Brian Donovan, Assistant United States Attorneys,
21   respectfully submits its Sentencing Memorandum with respect to Defendant Sami
22   Anwar.
23                                  INTRODUCTION
24         After a three-week jury trial in which dozens of witnesses testified and
25   hundreds of exhibits were received in evidence and considered by the jury, the jury
26   unanimously found Defendant Sami Anwar guilty on all 47 charged counts related
27   to Defendant’s fraudulently conducting human clinical research trials between 2013
28
     United States’ Sentencing Memo -1
     Case 4:18-cr-06054-EFS     ECF No. 200     filed 03/06/20   PageID.3113 Page 2 of 38




 1   and 2018. 1 ECF Nos. 1, 180. The trial not only conclusively established that
 2   Defendant was guilty, beyond a reasonable doubt, of stealing millions of dollars
 3   through his falsification of human clinical research trial data, but that he knowingly
 4   put hundreds of research subjects and millions of citizens in real danger through his
 5   intentional submission of fraudulent and corrupt medical data into a public health
 6   system that Americans rely on every day.          Moreover, the trial conclusively
 7   established that not only has Defendant never accepted a shred of responsibility for
 8   his crimes, he engaged in a multi-year campaign of intimidation, threats,
 9   harassment, and obstruction in order to hide them, a campaign which continued
10   even after he learned that he was under investigation.
11         As further set forth herein, the United States recommends a sentence of: (1)
12   360 months of incarceration; (2) 3 years of supervised release; (3) restitution in the
13   amount of $1,885,451.50 to the entities and individual, and in the amounts, set forth
14   herein; (4) forfeiture of at least $5,648,786.69 in the amount of a money judgment
15   on behalf of the United States; (5) no additional criminal fine; and (6) special
16   penalty assessments totaling $4,700 ($100 for each count of conviction).
17           REVIEW OF PRESENTENCE INVESTIGATION REPORT
18         The United States has reviewed the Draft Presentence Investigation Report
19   (PSR) (ECF No. 188) and believes it to be substantially accurate and complete in
20
21
     1
           Defendant was convicted of Conspiracy to Commit Wire Fraud, in violation

22   of 18 U.S.C. § 1349; Conspiracy to Commit Mail Fraud, in violation of 18 U.S.C.

23   § 1349, 23 counts of Wire Fraud, in violation of 18 U.S.C. § 1343; five counts of

24   Mail Fraud, in violation of 18 U.S.C. § 1341, six counts of Fraudulently Obtaining

25   Controlled Substances, in violation of 21 U.S.C. § 843(a)(3); and one count of

26   Furnishing False or Fraudulent Material Information, in violation of 21 U.S.C.

27   § 843(a)(4)(A).

28
     United States’ Sentencing Memo -2
     Case 4:18-cr-06054-EFS     ECF No. 200    filed 03/06/20   PageID.3114 Page 3 of 38




 1   all major respects. The United States has provided supplemental information to,
 2   and discussed a few minor factual clarifications with, the U.S. Probation Office so
 3   that they can be addressed, to the extent necessary, in the final PSR. The United
 4   States also recommends one additional adjustment, discussed herein. The United
 5   States does not anticipate any formal objections to the PSR.
 6                       SUMMARY OF OFFENSE CONDUCT
 7         The Court is very familiar with the Defendant’s conduct, which is also
 8   discussed extensively in the PSR. Between 2013 and 2018, Defendant and his two
 9   companies, Zain Research LLC and Mid Columbia Research LLC, falsified
10   numerous human clinical research trials. Defendant’s fraudulent activity included:
11   (1) admitting ineligible subjects into the studies, frequently by falsifying medical
12   documentation and misrepresenting their medical histories and physical conditions;
13   (2) falsifying progress notes, vital signs, drug dispensing data, and other documents
14   to make it appear as though subjects were legitimately participating in the trials
15   when they were not; (3) falsifying documents to make it appear as though the trials
16   were being performed and supervised by a licensed physician when they were not,
17   and posing as a physician on the phone and in person; (4) hoarding and destroying
18   study medications in order to make it appear that they were being dispensed as
19   required and conceal that subjects were not legitimately participating in the trials;
20   (5) failing to report adverse events and significant adverse events experienced by
21   trial subjects; (6) falsifying laboratory testing by submitting blood and urine
22   samples from site employees, other research subjects, or unrelated medical patients
23   and falsely labeling them as coming from research subjects; and (7) fabricating
24   diary entries required to be completed by study subjects. See PSR, ¶¶ 9-75. Each
25   of these fraudulent practices had the same goals: to bill for as many subjects as
26   possible by making it appear that they were legitimately participating in the study,
27   when they were not, and to hide the fraud from auditors, independent monitors, and
28
     United States’ Sentencing Memo -3
     Case 4:18-cr-06054-EFS     ECF No. 200     filed 03/06/20   PageID.3115 Page 4 of 38




 1   regulators.
 2         As the trial demonstrated, while Defendant’s crimes involved stealing money
 3   from the pharmaceutical and research companies that were funding the studies, the
 4   true victims were the hundreds of research subjects and hundreds of millions of
 5   Americans who were endangered by the fraudulent and corrupt data submitted
 6   through his fraud. As the trial made clear, clinical research trial data is the
 7   foundation for nearly every advancement, medication, treatment, and procedure
 8   used in medicine. Clinical research trial data is relied upon by the U.S. Food and
 9   Drug Administration (FDA) to make critical decisions regarding which drugs to
10   approve and for what purposes, and, if so, what side effects and contraindications
11   to warn the public about. PSR, ¶ 10, 12. Clinical trial data is also relied upon by
12   physicians and healthcare providers in determining what drugs to prescribe for their
13   patients and what side effects to discuss with them. For example, the Braeburn
14   Study involved a new experimental medication intended to treat those with pain
15   who were using opioids and were at risk of opioid dependence or addiction. PSR,
16   ¶ 18. Defendant’s conduct was therefore not only fraud, but an egregious breach
17   of trust against a critical health system that had the potential to endanger hundreds
18   of millions of Americans who rely, directly and indirectly, on clinical study data
19   every day.
20         Defendant was not content, however, with jeopardizing the lives of millions
21   of Americans through his submission of corrupt and fraudulent data, nor with
22   stealing millions of dollars through his lies. PSR, ¶¶ 84-104. As the evidence at
23   trial showed, Defendant waged a campaign of fear, harassment, threats,
24   intimidation, and retaliation, to hide his crimes and to keep his employees from
25   coming forward and blowing the whistle. Id. His conduct included stalking his
26   employees, filing false police, medical board, and FDA complaints, engaging in
27   frivolous litigation, threatening them and their families with deportation, jail time,
28
     United States’ Sentencing Memo -4
     Case 4:18-cr-06054-EFS      ECF No. 200    filed 03/06/20   PageID.3116 Page 5 of 38




 1   and financial ruin, and slashing their tires, all designed to prevent their cooperation
 2   with law enforcement and obstruct the United States’ investigation. Id. Defendant
 3   was so single-minded in his pursuit of the fraud that his campaign continued even
 4   after multiple search warrants were executed at his place of business and he was
 5   arrested, charged, and detained in November 2018. Id. In fact, after the initial
 6   search warrant was executed at Defendant’s businesses in January 2018, Defendant
 7   responded by starting yet another fraudulent clinical research company with yet
 8   another proposed puppet doctor, Gopinath Sunil, an attempt that failed when Dr.
 9   Sunil refused to participate and Defendant threatened him with physical harm. PSR,
10   ¶¶ 61, 100; Trial Exh. 413, 416.
11             I.     BASE OFFENSE LEVEL AND ENHANCEMENTS
12         The United States Sentencing Guidelines (USSG) are advisory. United
13   States v. Booker, 543 U.S. 220, 245-46 (2005). However, “the district courts still
14   must consult [the] Guidelines and take them in to account when sentencing[.]”
15   United States v. Cantrell, 433 F.3d 1269, 1279 (9th Cir. 2006) (internal citation and
16   quote omitted). “The appropriate guidelines range, though now calculated under an
17   advisory system, remains the critical starting point for the imposition of a sentence
18   under § 3553(a).” United States v. Mashek, 406 F.3d 1012, 1016, n.4 (8th Cir.
19   2005) (quoted approvingly in Cantrell, 433 F.3d at 1279).
20         Base Offense Level and Amount of Loss/Gain
21         The United States generally agrees with the PSR’s calculation that the
22   offenses are appropriately grouped together and that the base offense level is 7.
23   PSR, ¶¶ 108-09; U.S.S.G. § 2B1.1(a)(1). The United States further agrees that this
24   offense level should be increased by 18 levels pursuant to § 2B1.1(b)(1)(J). PSR,
25   ¶ 110. The undisputed evidence at trial demonstrated that the loss/gain just between
26   2014 and 2017 was at least $5,648,786.69 because none of the trials conducted by
27   Zain Research or Mid Columbia Research were appropriately conducted by, or
28
     United States’ Sentencing Memo -5
     Case 4:18-cr-06054-EFS      ECF No. 200    filed 03/06/20   PageID.3117 Page 6 of 38




 1   under the supervision of, a licensed physician and because all clinical trials
 2   performed by the Defendant were fraudulent. Id.; see also PSR, ¶¶ 73-76; U.S.S.G.
 3   § 2B1.1 Cmt. N. 3(C) (the court “need only make a reasonable estimate of the
 4   loss.”). For example, in United States v. Johnson, 540 F. App'x 573, the Ninth
 5   Circuit affirmed the district court’s adoption of the government’s loss calculation,
 6   holding that “[t]hough this figure was an extrapolation from reasoned assumptions,
 7   rather than a precise calculation of the amount of loss, the district court did not err
 8   in relying upon it, and noting that “[t]he district court “need only make a reasonable
 9   estimate of the loss.” 540 F. App’x 573, 576-77 (9th Cir. 2013) (citing U.S. v.
10   Armstead, 552 F.3d 769, 778 (9th Cir. 2008)); see also United States v. Scrivener,
11   189 F.3d 944, 950 (9th Cir.1999) (affirming an estimate that extrapolated total loss
12   from a small sample of victims). Notably, the Cholesterol and Smoking Cessation
13   studies began in 2013, shortly after Zain Research was formed, and continued until
14   2015, while the Braeburn study took place in 2016 and 2017. PSR, ¶¶ 31-34, 44,
15   50.
16         Moreover, this calculation actually drastically understates even the economic
17   loss caused by Defendant’s conduct, because it only includes the money paid by
18   sponsors and monitors to Defendant. Just as a few examples, it does not include
19   the significant amount of money expended to monitor Defendant’s site or to collect
20   the ultimately-worthless data, nor does it include the significant amounts expended
21   to perform the numerous internal audits needed to confirm that the data were
22   unreliable, or the statistical analyses performed to exclude Defendant’s corrupted
23   and worthless data from the data relied upon by FDA. PSR, ¶¶ 22-24, 53-58.
24         Use of Sophisticated Means
25         The United States also agrees with the PSR’s inclusion of a two-level
26   increase for the Defendant’s use of sophisticated means, pursuant to
27   § 2B1.1(b)(10)(C). See United States v. Tanke, 743 F.3d 1296, 1307 (9th Cir. 2014)
28
     United States’ Sentencing Memo -6
     Case 4:18-cr-06054-EFS      ECF No. 200    filed 03/06/20   PageID.3118 Page 7 of 38




 1   (upholding “sophisticated means” enhancement where defendant engaged in
 2   “dozens of various acts,” including falsifying invoices and checks, to conceal
 3   payments); U.S. v. Jennings, 711 F.3d 1144, 1145 (9th Cir. 2013) (upholding a
 4   “sophisticated means” enhancement for using a bank account with a deceptive name
 5   to conceal income and stating that conduct need not involve “highly complex
 6   schemes or exhibit exceptional brilliance” to warrant the enhancement); see also
 7   United States v. Horob, 735 F.3d 866, 872 (9th Cir. 2013) (per curiam) (affirming
 8   application of the “sophisticated means” enhancement where defendant falsified
 9   documents and left a “complicated and fabricated” paper trail that made it hard to
10   uncover his fraud).
11         Risk of Death and Serious Bodily Injury
12         The United States further agrees with the PSR’s inclusion of a two-level
13   enhancement under U.S.S.G. § 2B1.1(b)(16)(A) because the offense involved a
14   conscious risk of death or serious bodily injury. As the PSR noted, at least one
15   subject in multiple fraudulent trials conducted by the Defendant passed away during
16   his participation in the trials. PSR, ¶¶ 67, 70, 112. Because of Defendant’s fraud,
17   this subject was not being evaluated by a physician, nor was his participation or
18   medical condition being appropriately monitored. Id. Moreover, as the PSR notes,
19   at Defendant’s specific instruction, this subject’s death was not reported as a
20   significant adverse event, as required. Id. Other subjects also suffered serious
21   bodily injury as a result of Defendant’s fraud. For example, one of the teenage
22   subjects in the Smoking Cessation Study attempted suicide and was hospitalized.
23   PSR, ¶ 60. As Margot Johnson, a Pfizer research scientist, testified at trial, suicidal
24   ideation was one of the primary concerns relative to the Smoking Cessation Study
25   that trial sites and physicians were required to monitor. Not only was this, again at
26   Defendant’s specific instruction, not reported as an adverse event, but Defendant
27   directed that this teenage girl remain in the smoking cessation study. As another
28
     United States’ Sentencing Memo -7
     Case 4:18-cr-06054-EFS     ECF No. 200    filed 03/06/20   PageID.3119 Page 8 of 38




 1   example, Daisy Garduno’s 3-year old daughter was fraudulently enrolled in a
 2   scabies study without Ms. Garduno’s knowledge or permission, despite the fact that
 3   she did not have scabies, but excema. PSR, ¶ 65. As Ms. Garduno testified, the
 4   study medication resulted in Ms. Garduno’s daughter being permanently scarred
 5   and injured. Id. Moreover, though important, the subjects in the studies were only
 6   a small percentage of those whose death or serious injury was risked as a result of
 7   Defendant’s conduct. PSR, ¶ 66. By intentionally injecting fraudulent and corrupt
 8   data that was intended to be relied upon by FDA, physicians, and drug companies,
 9   Defendant’s conduct created the serious risk that members of the public could die
10   or be seriously harmed by medications. See, e.g., PSR, ¶¶ 10, 12, 23, 66, 209.
11         Organizing and Leading the Fraud
12         The United States also agrees with the PSR’s inclusion of a four-level
13   enhancement pursuant to U.S.S.G. § 3B1.1(a). As the PSR sets forth, Defendant
14   was the organizer and leader, personally directing every aspect of the fraud and the
15   falsification of documentation. PSR, ¶ 28, 115. As the PSR notes, Defendant’s
16   scheme not only involved five or more participants, but dozens, more than a dozen
17   of whom testified at trial under oath and candidly admitted to their participation in
18   the fraud at Defendant’s direction. Id. These witnesses, from the receptionist at the
19   front desk, to the study coordinators, to the physicians, unanimously testified that
20   Defendant was the individual that was in charge of and controlling every aspect of
21   the fraud and directing dozens different sets of employees for five years.
22         Abuse of Position of Trust
23         The United States also agrees with the PSR’s inclusion of a two-level
24   enhancement pursuant to U.S.S.G. § 3B1.3 due to the Defendant’s abuse of a
25   position of public or private trust. PSR, ¶ 114. The application notes make clear
26   that this applies where a defendant has “professional or managerial discretion”.
27   U.S.S.G. § 3B1.3, Cmnt. N. 1. Defendant plainly enjoyed that discretion; not only
28
     United States’ Sentencing Memo -8
     Case 4:18-cr-06054-EFS      ECF No. 200    filed 03/06/20   PageID.3120 Page 9 of 38




 1   was he the director of all clinical research, but personally supervised and directed
 2   all activities and aspects of the fraud. PSR, ¶¶ 28, 30-34, 38, 56, 62-64, 67-70.
 3   Moreover, the application notes specifically state that the enhancement applies
 4   where a defendant “perpetrates a fraud by representing falsely to a patient or
 5   employer that the defendant is a licensed physician,” which is precisely one of the
 6   things that Defendant did. U.S.S.G. § 3B1.3, Cmnt. N. 3. The notes further clarify
 7   that the adjustment “also applies to persons who provide sufficient indicia to the
 8   victim that they legitimately hold a position of public or private trust when, in fact,
 9   they do not.    Such persons generally are viewed as more culpable.”            Id. at
10   Background (emphasis added). Defendant’s fraud not only involved posing as a
11   physician to patients, sponsors, and monitors, but falsely misrepresenting to FDA,
12   study subjects, sponsors, and monitors that the studies were being legitimately
13   conducted and supervised by licensed and qualified physicians. As the PSR sets
14   forth and as the jury trial made clear, clinical research trials rely heavily on trust
15   and the data submitted by individual sites such as that of the Defendant. PSR, ¶¶ 10,
16   12, 114. Defendant’s conduct represented an egregious breach of that trust. As the
17   Sentencing Guidelines make clear, because Defendant’s conduct represented a
18   breach of trust and not simply the use of a special skill, this adjustment is applied
19   in addition to the adjustment under U.S.S.G. § 3B1.1(a) due to Defendant’s role as
20   the organizer and leader of the fraud.
21         Obstruction of Justice
22         The PSR’s final adjustment is a two-level enhancement for obstruction of
23   justice pursuant to U.S.S.G. § 3C1.1. As set forth in the indictment, as demonstrated
24   during the trial, and as extensively set forth in the PSR, the United States agrees
25   that this enhancement is plainly appropriate given Defendant’s concerted campaign
26   of obstruction, threats, retaliation, and harassment. PSR, ¶¶ 84-104.          As the
27   application notes make clear, Defendant’s obstructive conduct both before and after
28
     United States’ Sentencing Memo -9
     Case 4:18-cr-06054-EFS     ECF No. 200    filed 03/06/20   PageID.3121 Page 10 of 38




 1   the start of the investigation are relevant to this adjustment. U.S.S.G. § 3C.1.1
 2   Cmnt. N. 1. Defendant engaged in nearly every single one of the list of examples
 3   of obstructive conduct provided in the application notes. Defendant threatened
 4   numerous witnesses, including his employees and former employees, to make them
 5   continue to participate in the fraud and to not cooperate with law enforcement. PSR,
 6   ¶¶ 84-85, 88-90, 92, 94-98, 100, 102-04. He committed, suborned, and attempted
 7   to suborn perjury and false statements to law enforcement and governmental entities
 8   in multiple proceedings. PSR, ¶¶ 84-88, 91-94. He produced and attempted to
 9   produce multiple false documents and statements during law enforcement
10   proceedings. PSR, ¶¶ 84-86, 91-92. He destroyed or concealed Pfizer study binders
11   that he had testified to the court were in his business location only a week before.
12   PSR, ¶ 99. He provided false information to numerous judicial officers, and used
13   false and frivolous litigation to further his scheme. PSR, ¶¶ 88, 93. All this conduct
14   had the same goals: to intimidate his employees into continuing with the fraud, to
15   frighten them away from reporting him or leaving his scheme, to punish those who
16   did quit or cooperate so that they would be a lesson to others, to discourage them
17   from cooperating with law enforcement, and to prevent his crimes from coming to
18   light by thwarting the United States’ investigation.
19         Using a Minor to Commit a Crime
20         Under U.S.S.G. § 3B1.4, if the defendant used, or attempted to use, a minor
21   to commit the offense, or to avoid detection of the offense, a two-level adjustment
22   is appropriate. As the Ninth Circuit has held, this adjustment must be applied
23   whenever “the defendant took affirmative steps to involve a minor in a manner that
24   furthered or was intended to further the commission of the offense,” whether or not
25   the minor himself or herself participated in the crime. U.S. v. Castro-Hernandez,
26   258 F.3d 1057, 1060 (9th Cir. 2001). Moreover, if a defendant used or attempted
27   to use more than one minor, an upward departure may be warranted. U.S.S.G.
28
     United States’ Sentencing Memo -10
     Case 4:18-cr-06054-EFS     ECF No. 200    filed 03/06/20   PageID.3122 Page 11 of 38




 1   § 3B1.4, Cmnt. N. 3. In this case, Defendant’s conduct involved the use of dozens
 2   of minors in the Smoking Cessation Study, which involved adolescent smokers.
 3   PSR, ¶¶ 59, 60; Trial Exh. 144, 152. As with his other studies, Defendant monetized
 4   these adolescents, using them to bill for hundreds of thousands of dollars. PSR,
 5   ¶ 81; Trial Exh. 140. As trial testimony revealed, a number of these adolescents
 6   experienced serious harm while they were supposed to be in Defendant’s care. For
 7   example, one teenage girl in the smoking cessation study attempted suicide while
 8   in the study. PSR, ¶ 60. Defendant not only failed to report this as an adverse event,
 9   but prevented the subject from getting proper care from the licensed physician who
10   was supposed to be conducting the study. Id. When she and her grandmother called
11   from the hospital following her suicide attempt, at Defendant’s direction, they
12   spoke to Defendant, not to the licensed physician who was supposedly conducting
13   the study. Id. Similarly, another adolescent’s mother attempted to withdraw her
14   consent for her son to participate in the trial because she was concerned that he was
15   using the weekly payments for drugs. Trial Exh. 152. Again, at Defendant’s
16   direction, she spoke not to the licensed physician who was supposedly conducting
17   the study, but to Defendant, who directed that the patient remain in the study. Id.
18   Defendant did this for one reason and one reason alone – so he could continue to
19   monetize and bill for these and other patients. He not only made them unwitting
20   accomplices in his fraud, but put their health at risk. The United States respectfully
21   submits that this adjustment should also be applied.
22         Total Adjusted Offense Level
23         Per the PSR, the adjusted offense level is 37. The United States agrees with
24   these calculations, but further submits that an additional the two level enhancement
25   under U.S.S.G. § 3B1.4 for using a minor to commit a crime is appropriate, which
26   would make the total offense level 39. If the § 3B1.4 enhancement is not applied,
27   the Court can and should take Defendant’s use of minors into account under 18
28
     United States’ Sentencing Memo -11
     Case 4:18-cr-06054-EFS     ECF No. 200    filed 03/06/20   PageID.3123 Page 12 of 38




 1   U.S.C. § 3553(a).
 2                                II.   18 U.S.C. § 3553(a)
 3         The applicable sentencing factors under 18 U.S.C. § 3553(a) are: (1) the
 4   nature and circumstances of the offense and history and characteristics of the
 5   defendant; (2) the need for the sentence to reflect the seriousness of the offense, to
 6   promote respect for the law, and provide just punishment for the offense, as well as
 7   to afford deterrence, protect the public from further crimes of the defendant and
 8   provide the defendant training and treatment; (3) the kinds of sentences available;
 9   (4) the established Guidelines sentencing ranges; (5) any pertinent Guidelines
10   policy statements; (6) the need to avoid unwarranted sentence disparity between
11   defendants with similar records convicted of similar crimes; and (7) the need to
12   provide restitution to victims of the offense. 18 U.S.C. § 3553(a).
13         In this case, the section 3553(a) factors weigh heavily in favor of a sentence
14   above the applicable guideline range. With regard to the nature and circumstances
15   of the offense, as the PSR notes, while the guidelines calculation largely takes into
16   account Defendant’s specific offense characteristics, it does not account for the far-
17   reaching consequences of his conduct, specifically, the ways in which Defendant
18   knowingly and intentionally undermined a vital public health system by submitting
19   corrupt and fraudulent data that he knew that the FDA would be relying upon in
20   determining what drugs to approve, for what purposes, what side effects and
21   contraindications to consider and warn patients and physicians about, and what
22   warnings to require in package inserts and advertisements, as well as by physicians
23   in making prescribing decisions and communicating with patients. PSR, ¶ 209. Nor
24   did Defendant’s conduct take place in a vacuum. Taking Defendant at his word that
25   he was a physician in Pakistan, Defendant was in a unique position to know how
26   dangerous his conduct was and how it jeopardized the lives and safety of hundreds
27   of research subjects and hundreds of millions of Americans relying on the outcome
28
     United States’ Sentencing Memo -12
     Case 4:18-cr-06054-EFS    ECF No. 200    filed 03/06/20   PageID.3124 Page 13 of 38




 1   of the trials. Moreover, as the PSR notes, the 2-level enhancement for the risk of
 2   death and substantial bodily harm does not account for the sheer number of
 3   individuals that Defendant harmed and placed at risk of harm through the fraudulent
 4   data. PSR, ¶ 209. Nor does it fully account for the fact that more than one of
 5   Defendant’s subjects died while taking part in his trials and while ostensibly under
 6   his care, that numerous others suffered substantial bodily harm, while hundreds of
 7   others risked death or harm, or that most or all of these subjects were participating
 8   in the trials believing, based on Defendant’s lies and fraud that he was a licensed
 9   physician, and that he and other licensed physicians were looking out for their best
10   interests. See, e.g., U.S. v. Eldick, 443 F.3d 783, 789-90 (11th Cir. 2006) (where
11   defendant posed as a physician and distributed hydrocodone, upholding above-
12   guidelines consecutive sentence under 18 U.S.C. § 3553(a) on the basis that the
13   guidelines range was “inadequate because it failed to grasp the full significance and
14   breadth of harm inflicted by [defendant’s] actions in that there were a large number
15   of victims, some of whom suffered physical and mental trauma . . . including
16   instances where Defendant’s actions may have directly or indirectly resulted in a
17   patient's death” and where Defendant profited from billing for these patients.)
18         Similarly, the other 3553(a) factors weigh in favor of a more stringent
19   sentence. While the Defendant’s formal criminal conviction history is limited,
20   including a 2013 two-year deferral at age 35 for spousal domestic abuse involving
21   his wife and son, a 2016 1-year deferral at age 37 for a hit and run, and a 2017 2-
22   year deferral for theft related to an altercation between Defendant and Dr. Cheta
23   Nand, a former business partner, Defendant’s scored criminal history category of I
24   drastically understates his long history of criminal conduct. PSR, ¶¶ 127-137.
25   Indeed, Defendant committed the instant offense over a five year period between
26   2013 and 2018 during which he was essentially under continuous probation on these
27   three deferrals, each one requiring that Defendant not commit any further violations
28
     United States’ Sentencing Memo -13
     Case 4:18-cr-06054-EFS     ECF No. 200    filed 03/06/20   PageID.3125 Page 14 of 38




 1   of law. Moreover, in September 2019, while awaiting trial in this case at the Benton
 2   County Jail following a determination from the Court that Defendant represented
 3   both a danger to the community and a risk of flight, and under specific Order from
 4   this Court both limiting Defendant’s phone contact and his contact with employees
 5   of his businesses, Defendant had an employee, Janie Cruz, smuggle a phone into
 6   the jail and provide it to Defendant. PSR, ¶¶ 136-37. Defendant’s conduct was not
 7   only a felony under Washington State law, but a direct violation of this Court’s
 8   Order restricting his phone access and his access to employees. During the time
 9   that Defendant possessed this phone, Pfizer study binders that the Defendant told
10   the Court were maintained at his business location suddenly and suspiciously went
11   missing immediately after Defendant told the Court about them. PSR, ¶¶ 99, 101.
12   Because Defendant cannot appear on this felony charge at this time, it cannot be
13   resolved or scored as part of his criminal history.
14         Moreover, Defendant has shown a nearly decade-long complete disregard for
15   the law and the safety of the public in favor of his own selfish ends. Almost
16   immediately after he started his clinical study company, his employees and
17   physicians began expressing concerns to him that his actions were not only
18   fraudulent and illegal, but dangerous. PSR, ¶¶ 52, 62, 67, 69-70. Defendant chose
19   to continue his fraud. In 2014, independent monitors for Pfizer and other companies
20   began expressing concerns and taking actions to protect the public. PSR, ¶¶ 53-57.
21   Defendant chose to continue his fraud. In 2015, Pfizer conducted two for-cause
22   audits that resulted in Pfizer terminating the Defendant’s studies and reporting him
23   to the FDA. PSR, ¶ 58. Defendant chose to continue his fraud. In 2016, FDA
24   conducted its own inspection and placed Defendant’s company Zain Research and
25   Dr. Cheta Nand on the “warning list,” pending corrective action. PSR, ¶ 59.
26   Defendant chose to continue his fraud. In fact, not only did not perform any
27   corrective action, Defendant started a new company, Mid Columbia Research, and
28
     United States’ Sentencing Memo -14
     Case 4:18-cr-06054-EFS    ECF No. 200    filed 03/06/20   PageID.3126 Page 15 of 38




 1   found a new puppet doctor, Dr. Lucien Megna, and then used their names and clean
 2   records to obtain the Braeburn study, using a new group of employees. PSR, ¶¶ 21,
 3   59, 61. He also attempted to scale up his fraud, starting the company Bracket Trials
 4   in Missouri and enlisting the name of Dr. Danish Jabbar to be his puppet doctor
 5   there. PSR, ¶¶ 72, 85. When Dr. Jabbar expressed concerns and told Defendant he
 6   would not continue to participate, Defendant threatened him, and followed through
 7   on his threats by making a false complaint to FDA. PSR, ¶¶ 72, 85. When
 8   Defendant’s new group of employees at Mid Columbia Research began also
 9   expressing the same concerns, Defendant ignored these concerns as well, and
10   retaliated against those who expressed them. PSR, ¶¶ 88-104. When one of them
11   was courageous enough to take her concerns to Braeburn, and Braeburn did its own
12   audit and terminated Defendant and reported him again to FDA, Defendant again
13   attempted to ignore these findings, starting a new company, GS Trials, and finding
14   a new doctor, Dr. Gopinath Sunil, to again replicate the fraud scheme. PSR,
15   ¶¶ 61,100. When Dr. Sunil refused to participate in the fraud, Defendant threatened
16   Dr. Sunil with physical harm, claiming, whether falsely or truthfully, that he was
17   connected to underworld figures in Pakistan that he knew that Dr. Sunil was more
18   afraid of than anyone else in the world. Id. Defendant then continued to threaten,
19   harass, and intimidate his employees and former employees, slashing their tires,
20   filing false complaints, and threatening them with deportation, ruination, and jail
21   time, even after he became aware of the United States’ investigation. PSR, ¶¶ 88-
22   104.
23          Throughout all of this, over the better part of a decade, Defendant
24   demonstrated a complete lack of respect for the law and a total disregard for the
25   safety and well-being of his employees, patients, research subjects, and the public.
26   Time and again, he consciously put his patients and the public at risk while he
27   pursued his own selfish ends, even in the face of objections and concerns from
28
     United States’ Sentencing Memo -15
     Case 4:18-cr-06054-EFS     ECF No. 200    filed 03/06/20   PageID.3127 Page 16 of 38




 1   sponsors, regulators, physicians, and his own employees. It is very clear that
 2   Defendant would still be conducting fraudulent clinical studies if he had not been
 3   arrested, detained, and charged, and virtually assured that he would do so again, or
 4   perpetrate some other fraudulent scheme, if he were released.            Defendant’s
 5   contempt for the law, his facility with medical terms and processes, and his
 6   disregard for public health and safety make him a very serious danger to the
 7   community. A long term of imprisonment is necessary to protect the public from
 8   his further crimes, to promote respect for the law, and to adequately address his
 9   egregious conduct.
10         Another factor under section 3553(a) is the need to avoid unwarranted
11   sentencing disparities between defendants with similar records convicted of similar
12   crimes. Other sentencing courts have found that above-guideline sentences were
13   appropriate in fraud sentencings that involved solely financial harm and did not
14   involve any of the aggravating factors or public health concerns at issue here, in
15   sentencings after guilty pleas rather than after a contested trial. For example, in
16   U.S. v. Hilgers, the Ninth Circuit upheld a five-year sentence for a wire fraud
17   conviction upon a plea (rather than after trial) in which the guideline range was
18   determined to be 12 to 18 months. 560 F. 3d 944 (9th Cir. 2009). The court in that
19   case concluded that the above-guideline sentence was appropriate and necessary, to
20   protect the public from further financial crimes of the defendant and to deter his
21   criminal conduct, and in light of his history of repeated conduct and lack of remorse.
22   Id. at 946-48; see also U.S. v. Moschella, 727 F.3d 888 (9th Cir. 2013) (upholding
23   wire fraud sentence of 63 months imprisonment after plea agreement
24   notwithstanding that guideline range was 33-41 months due to the sophisticated and
25   calculated nature of the scheme, and other 3553(a) factors); U.S. v. Berghuis, 741
26   F. App’x 514, 516 (9th Cir. 2018) (upholding above-guidelines 168 month sentence
27   “in order to protect potential victims from [defendant’s] similar conduct in the
28
     United States’ Sentencing Memo -16
     Case 4:18-cr-06054-EFS     ECF No. 200    filed 03/06/20   PageID.3128 Page 17 of 38




 1   future, and in order to make sure that crime doesn’t pay for him.”); U.S. v. Erhabor,
 2   507 Fed. App’x 664 (9th Cir. 2013) (upholding above-guidelines wire fraud
 3   sentence after guilty plea based on the duration of the scheme “and the various
 4   fraudulent activities undertaken by [defendant] to perpetuate the fraud.”); U.S. v.
 5   Ferrell, 19-CR-0029-RHW, ECF No. 101 (E.D. Wash. 2019) (imposing above-
 6   guidelines sentence in wire fraud plea where defendant embezzled from a charitable
 7   organization).
 8               III.   SPECIFIC BASES JUSTIFYING AN UPWARD
                             DEPARTURE/VARIANCE
 9
10         As discussed above, Defendant’s guideline range is not sufficient under the
11   totality of the 3553(a) factors. Based on Defendant’s egregious conduct and the
12   extreme and widespread harm he caused, this Court should impose a sentence above
13   Defendant’s guideline range. See Gall v. United States, 552 U.S. 38, 47 (2007)
14   (sentencing a defendant outside the guideline range does not require extraordinary
15   circumstances and is left to the discretion of the sentencing court). Specifically, for
16   the reasons detailed herein, this Court should impose a sentence of no less than 360
17   months incarceration followed by supervised release of three years. The proposed
18   sentence of not less than 360 months is fully supported by application of the 3553(a)
19   factors and necessary in order to address those factors adequately.
20         Upward Departure/Variance Based on Non-Monetary Harm to Others
21         Defendant’s non-monetary harm to others is not fully accounted for in his
22   guideline range and justifies a substantial variance upwards. Moreover, there are
23   multiple provisions of the Guidelines providing for upward departures, applicable
24   to Defendant’s conduct, based on the non-monetary harm caused to others, whether
25   done intentionally or by creating a known risk, where the harm is not adequately
26   taken into account by the applicable guideline range. See generally U.S.S.G.
27   § 1B1.3 comment. n.6(B) (creation of risk not adequately taken into account by
28
     United States’ Sentencing Memo -17
     Case 4:18-cr-06054-EFS     ECF No. 200    filed 03/06/20   PageID.3129 Page 18 of 38




 1   applicable offense guideline may justify an upward departure); U.S.S.G.§ 2B1.1,
 2   comment. n.21(A)(ii) (where offense causes or risks substantial non-monetary harm
 3   an upward departure may be justified). Specifically, the comments to § 2B1.1
 4   provide that where an “offense caused or risked substantial non-monetary harm,”
 5   including causing “physical harm, psychological harm, or severe emotional trauma,
 6   or resulted in a substantial invasion of a privacy interest (through, for example, the
 7   theft of personal information such as medical, educational, or financial records)” an
 8   upward departure may be warranted.          § 2B1.1, comment. n.21(A)(ii).       The
 9   Guidelines further delineate the following specific kinds of harm that can justify an
10   upward departure from the Guideline Sentencing Range: offense resulting in death
11   or serious bodily injury (§ 5K2.1); offense resulting in significant physical injury
12   (§ 5K2.2); offense resulting in extreme psychological injury (§ 5K2.3); and extreme
13   conduct engaged in by the defendant (§ 5K2.8). Based on the uniquely appalling
14   way in which Defendant perpetrated his crimes, the Guideline calculation for his
15   offenses does not take into account the substantial non-monetary harm he caused to
16   so many, both intentionally and through knowingly creating the risk of that very
17   harm. Although, his guideline range includes a two level enhancement for risk of
18   death or serious bodily harm, under U.S.S.G. § 2B1.1(b)(16)(A), see PSR ¶ 112,
19   as the PSR appropriately recognizes, this simply does not adequately address the
20   true gravity of the risk that Defendant posed to so many nor the concrete non-
21   monetary harm he did in fact cause. PSR, ¶ 209; see also U.S.S.G. § 5K2.0(a)(3).
22   Consequently, each of these factors, taken together or separately, necessitate a
23   substantial upward departure/variance from Defendant’s guideline range.
24         The evidence adduced at trial clearly shows that Defendant caused and
25   knowingly risked the death of others, the significant physical injury of others, and
26   the extreme psychological injury of others. Put simply, the evidence establishes
27   that Defendant knowingly and intentionally profited from human suffering that he
28
     United States’ Sentencing Memo -18
     Case 4:18-cr-06054-EFS     ECF No. 200    filed 03/06/20   PageID.3130 Page 19 of 38




 1   himself caused. The suffering that Defendant profited from included the knowing
 2   risk of harm to the general public (both death and significant physical injury)
 3   through the generation of corrupted drug efficacy and drug safety data on dozens of
 4   clinical research studies. See e.g. PSR ¶¶ 23, 52, 59, and 76. The suffering that
 5   Defendant profited from also included causing and knowingly risking harm (both
 6   death and significant physical injury) to dozens, if not hundreds, of unwitting study
 7   subjects who, among other extreme violations of patient safety, did not give
 8   informed consent and were falsely led to believe (or in the case of studies with child
 9   and adolescent subjects, their parents or guardians were falsely led to believe) that
10   the study was under the supervision of a licensed medical doctor. See e.g. PSR ¶
11   60 (14 year-old subject attempting suicide), ¶ 62 (subjects at risk by simultaneously
12   being put on multiple anti-diabetic medications), ¶ 65 (3 year-old subject
13   permanently scarred by study medication), and ¶¶ 69-70 (female subject with month
14   long menstruation and an elderly male subject in multiple studies dying).        The
15   suffering that Defendant profited from also included causing and knowingly risking
16   extreme psychological injury to certain subjects and to over a dozen employees and
17   former employees of his as he repeatedly entangled them in his web of deception,
18   surveillance, harassment, and intimidation all in order to keep the money from his
19   fraud flowing to him. See, e.g., PSR ¶ 87 (Defendant traps a patient suffering from
20   anxiety and her 2 year-old daughter in an exam room to try and extract a false
21   complaint); ¶ 95 (Defendant goes to former employee’s new work, placing her in
22   fear for herself and her family); ¶ 98 (Defendant places a doctor employee of his in
23   such fear that she sleeps with her child and a knife); ¶ 100 (Defendant intimidates
24   another doctor employee by claiming ties to international terrorists); and ¶ 103
25   (Defendant harasses a suicidal employee at her home).
26         While the evidence at trial shows that the Defendant did in fact cause
27   substantial non-monetary harm to specific individuals, he also knowingly created
28
     United States’ Sentencing Memo -19
     Case 4:18-cr-06054-EFS     ECF No. 200     filed 03/06/20   PageID.3131 Page 20 of 38




 1   the risk of that harm to hundreds more. In the context of these upward departures
 2   a key term of art is “knowingly risked.” See U.S.S.G. §§ 5K2.1, 5K2.2, and 5K2.3.
 3   In United States v. Barnes, the Ninth Circuit upheld the sentencing court’s upward
 4   departure under U.S.S.G. § 5K2.0 for the defendant’s creation of serious risk of
 5   bodily injury where the defendant’s offense conduct included fraudulently
 6   impersonating a licensed medical doctor. 185 F.3d 869, 1999 WL 459223 (9th Cir.
 7   1999). The Ninth Circuit explained that “[t]he district court reasonably concluded
 8   that Barnes’ impersonation of a doctor created a risk of serious bodily injury that
 9   was present to a degree substantially in excess of that which ordinarily is involved
10   in a fraud offense.” Barnes, 185 F.3d 869 (internal quotations omitted).
11         Here Defendant, typically while impersonating a licensed medical doctor, not
12   only knowingly and at times intentionally risked harm to others, did in fact cause
13   serious harm to others. For instance, Defendant did not just knowingly create a risk
14   of death, his offenses did in fact result in the death of at least one subject.
15   Specifically, Billy Birge (former study coordinator) testified at trial about an elderly
16   subject who Defendant enrolled in three clinical research studies contrary to each
17   of those study’s protocols and contrary to good clinical practice and basic concepts
18   of safety. The elderly subject died of kidney failure, which can result when a person
19   is on multiple medications and drugs. Tellingly, Defendant ensured that the death
20   was not reported to any of the monitors or drug sponsors of the studies in which the
21   subject was enrolled. See PSR ¶ 70. Further the United States intends to introduce
22   evidence at the sentencing hearing of data found on the backup of Defendant’s
23   seized contraband cell phone indicating Defendant’s direct knowledge of another
24   subject in one of his fraudulent opioid studies, a 49 year-old male, who died
25   unexpectedly of a heart attack in 2016.
26         Similarly, Defendant’s knowing risk of significant physical injury to others
27   was part and parcel of his crime though not fully accounted for under his guideline
28
     United States’ Sentencing Memo -20
     Case 4:18-cr-06054-EFS     ECF No. 200    filed 03/06/20   PageID.3132 Page 21 of 38




 1   range. See U.S.S.G. § 5K2.2. Under this section “significant physical injury”
 2   requires more than “ordinary scratches, scrapes, and bruises,” from a “minor
 3   scuffle,” and instead the physical injury “should be of some importance.” United
 4   States v. Singleton, 917 F.3d 411, 413-14 (9th Cir. 1990).
 5         The evidence at trial provided ample examples of the clear risk of significant
 6   physical injury that Defendant created, and in fact caused, over the course of five
 7   years of conducting phony human clinical research studies. As just one example,
 8   Daisy Garduno testified that Defendant fraudulently convinced her husband to,
 9   without her knowledge, enroll her 3 year-old daughter in a scabies study, a condition
10   that she did not have, and applying an experimental medication which permanently
11   scarred and injured the child. See PSR ¶ 65. In addition, Billy Birge testified
12   regarding the adult female subject who reported to him that she was suffering a
13   month long menstruation and was scratching herself until she bled. Mr. Birge
14   testified that nonetheless Defendant directed that the subject remain in the study.
15   See PSR ¶ 69. Of course, Defendant ran dozens and dozens of phony clinical
16   research studies involving hundreds of subjects so Ms. Garduno’s child and Mr.
17   Birge’s subject are merely the tip of the iceberg of the extreme harm Defendant
18   caused that is not fully accounted for in his guideline range.
19         In addition to the physical harm Defendant caused, his crimes also inflicted
20   extreme psychological injury on multiple individuals.        See U.S.S.G. § 5K2.3.
21   Extreme psychological injury is defined as “substantial impairment of the
22   intellectual, psychological, emotional, or behavioral functioning of a victim, when
23   the impairment is likely to be of an extended or continuous duration, and when the
24   impairment manifests itself by physical or psychological symptoms or by changes
25   in behavioral patterns.” § 5K2.3. Here, Defendant inflicted extreme psychological
26   injury upon multiple individuals, including, for instance, the adolescent subject of
27   the smoking cessation study who was committed to in-patient treatment for suicidal
28
     United States’ Sentencing Memo -21
     Case 4:18-cr-06054-EFS    ECF No. 200       filed 03/06/20   PageID.3133 Page 22 of 38




 1   ideation (a known risk of the experimental medication) who Defendant counseled
 2   to continue as a subject in the study. See PSR ¶ 60. To be clear, with regard to this
 3   adolescent subject, Defendant both knowingly created a risk of serious injury and
 4   death, and also inflicted extreme psychological harm especially when he counseled
 5   the suicidal teen to remain in the study while fraudulently posing as a doctor.
 6         Defendant also inflicted extreme psychological harm on his employees and
 7   former employees in an effort to continue his fraud. Defendant inflicted this harm
 8   through, for instance, unwanted visits and home invasions of his employees and
 9   former employees such as Katlynn Moulton and Daisy Garduno. In the case of Ms.
10   Moulton, she was contemplating self-harm as a result of Defendant’s actions
11   towards her at work and had stayed home just to avoid him, yet he showed up at her
12   home unannounced to berate her for missing work. PSR, ¶ 103. In the case of Ms.
13   Garduno, she had quit working for Defendant and had moved to an undisclosed
14   location to avoid Defendant’s intimidation tactics, including home invasion, only
15   to have him once again come to her home and threaten her and her family yet again.
16   PSR, ¶¶ 96-97. In addition, this Court witnessed multiple former employees testify
17   at trial and simply break down in tears as they recounted what Defendant had put
18   them through, even all these years later.
19         Defendant’s crimes also involved a substantial invasion of privacy not
20   accounted for in his Guideline Sentencing Range. U.S.S.G. § 2B1.1, comment.
21   n.21(A)(ii). Defendant’s substantial invasion of privacy in the service of the crimes
22   he perpetrated knew few, if any, bounds. Defendant’s invasions were not only of
23   his employees (keeping them under video surveillance and monitoring their emails),
24   not only of certain former employees (for instance having them followed in the case
25   of Ms. Garduno or stalking them himself like with Ms. Correa at her new place of
26   work), but his invasions of privacy were also of clinical research subjects and
27   medical patients. For instance, as was testified to at trial, Defendant directed that
28
     United States’ Sentencing Memo -22
     Case 4:18-cr-06054-EFS     ECF No. 200    filed 03/06/20   PageID.3134 Page 23 of 38




 1   blood be stolen from other subjects, or patients of his medical center, in order to be
 2   fraudulently passed off as the blood of other subjects. PSR, ¶¶ 30 and 63.
 3         Moreover, nearly all of the above provides examples of Defendant’s extreme
 4   conduct, which provides an additional basis for an upward departure under U.S.S.G.
 5   § 5K2.8. Under that basis where a defendant’s conduct is “unusually heinous, cruel,
 6   brutal, or degrading to the victim” an upward departure may be warranted. U.S.S.G.
 7   § 5K2.8. Examples of such extreme conduct include “prolonging of pain or
 8   humiliation.” The victim of the extreme conduct need not be the victim of the
 9   offense of conviction. United States v. Haggard, 41 F.3d 1320, 1327 (9th Cir.
10   1994); see also United States v. Sherwood, 98 F.3d 402, 413 (9th Cir. 1996);
11   compare United State v. Hoyungowa, 930 F.2d 744, 747 (9th Cir. 1991) (holding
12   that U.S.S.G. § 5K2.3 (extreme psychological injury) did not extend to
13   psychological injury caused to the family members of the victim)).
14         The Ninth Circuit has held that this basis for upward departure may apply
15   where “the defendant’s cruelty or degradation to the victim go beyond that
16   inherently associated with the crime.”       Haggard, 41 F.3d at 1328.           Here,
17   Defendant’s crimes are all based in fraud, which typically contain very little
18   inherent cruelty or degradation to victims, and yet the evidence at trial revealed that
19   the manner in which Defendant directed and perpetrated his crimes was cruel and
20   degrading.    For instance, in addition to the above referenced examples of
21   Defendant’s extreme conduct, Justina Bruinekool testified to Defendant requiring
22   her to provide her own blood so often that she would pass out. PSR ¶ 30. Ms.
23   Bruinekool even testified to the small room where Defendant would require her to
24   provide her blood time and again. In addition, when Defendant discovered that Ms.
25   Bruinekool was working with law enforcement he convinced her not to quit,
26   keeping her around just long enough to attempt to frame her for theft and illegal
27   possession of drugs. PSR ¶ 91. Ms. Bruinekool was able to resign but upon
28
     United States’ Sentencing Memo -23
     Case 4:18-cr-06054-EFS    ECF No. 200    filed 03/06/20   PageID.3135 Page 24 of 38




 1   claiming unemployment benefits to which she was entitled, Defendant contested
 2   her receipt of benefits and provided false testimony under oath in order to prevent
 3   her from getting her benefits that she and her family needed to make ends meet.
 4   Unfortunately, Defendant was successful and Ms. Bruinekool was required to pay
 5   back over six thousand dollars to the state as a result. PSR ¶ 93. Defendant’s
 6   extreme conduct was not inherent to his offense of defrauding drug sponsors or
 7   lying to the DEA, rather he employed this extreme conduct, cruelly degrading
 8   specific victims of his crimes like Ms. Bruinekool, to further benefit and protect
 9   himself and his fraud scheme. Consequently, this Court should substantially depart
10   upward from Defendant’s guideline range.
11         Upward Departure/Variance based on Disruption of Governmental Function
           and Endangering the Public Welfare
12
13          Where a defendant’s offense significantly disrupts a governmental function

14   or significantly endangers the public welfare, an upward departure or variance is

15   warranted.   See U.S.S.G. §§ 5K2.7 and 5K2.14.            The upward departure of

16   significant disruption of a governmental function may apply where the nature of the

17   disruption from the defendant’s conduct is not inherent in the offense. U.S.S.G.

18   § 5K2.0(a)(2); see also United States v. Valez, 113 F.3d 1035, 1039 (9th Cir. 1997).

19   Providing fraudulent information, even to a government entity, does not mean that

20   significant governmental disruption is an inherent part of the corresponding offense.

21   See Valez, 113 F.3d at 1039.

22         With regard to an upward departure/variance for endangering the public

23   welfare, it too is reserved for cases where a defendant’s conduct provides an

24   exceptional danger to the public welfare over and above any such danger inherent

25   in the offense. See, e.g., United States v Semsak, 336 F.3d 1123 (9th Cir. 2003)

26   (involuntary manslaughter case where sentencing court properly applied § 5K2.14

27   departing upward based on defendant driving an eighteen wheeler drunk and killing

28
     United States’ Sentencing Memo -24
     Case 4:18-cr-06054-EFS      ECF No. 200    filed 03/06/20   PageID.3136 Page 25 of 38




 1   a person); United States v. Todd, 909 F.2d 395 (9th Cir. 1990) (possession of
 2   document making implements and possession of stolen mail case where sentencing
 3   court properly applied § 5K2.14 departing upward based on defendant’s
 4   endangering national security by stealing 184 blank military ID cards). That is
 5   precisely the case here, where endangering public welfare is not inherent in
 6   Defendant’s offenses and his conduct has significantly and severely endangered the
 7   public.
 8         Defendant’s five year-long scheme was premised on injecting corrupted drug
 9   efficacy and drug safety data, intentionally camouflaged at Defendant’s direction to
10   appear reliable and accurate, into the public health system. This Court heard the
11   testimony at trial of experts with the FDA and from the Washington State University
12   School of Medicine as well as individuals who have dedicated their entire careers,
13   whether working at high levels within the research and development divisions of
14   major drug sponsors or working as monitors and auditors of clinical research
15   studies, to ensuring the scientific reliability of the drug efficacy and drug safety data
16   generated from human clinical research studies. See generally PSR ¶ 12. It is
17   impossible to overstate the seriousness of Defendant’s crimes; intentionally
18   violating study protocols and good clinical trial practice, all for his own profit at the
19   expense of the public welfare. As was made clear at trial, Defendant corrupted the
20   essential scientific data relied upon by the FDA on dozens and dozens of clinical
21   research studies. Defendant knowingly and intentionally perpetrated his scheme
22   with regard to drugs meant to treat serious illnesses whether the intended population
23   was vulnerable such as the very young, the elderly, or drug addicts. Defendant
24   perpetrated his crimes on studies that were to benefit people suffering from life-
25   threatening conditions as well as everyday conditions. The sheer magnitude of
26   Defendant’s corruption of data is so vast that the FDA is still attempting to mitigate
27   its effects. See PSR ¶ 10. In fact, there still remain drug sponsors who unwittingly
28
     United States’ Sentencing Memo -25
     Case 4:18-cr-06054-EFS     ECF No. 200    filed 03/06/20   PageID.3137 Page 26 of 38




 1   used Defendant’s corrupted data to gain approval of drugs from the FDA or gain
 2   approval from the FDA to be able to market drugs to expanded populations or for
 3   expanded disease states.
 4          At bottom, Defendant could have chosen to perpetrate a fraud scheme in a
 5   multitude of ways and in a multitude of different sectors, even within the health
 6   care industry. However, Defendant made a conscious decision, every day for years,
 7   to intentionally defraud drug sponsors by corrupting essential scientific data that he
 8   knew was relied on by the FDA and ultimately millions nationwide including
 9   patients, parents, care givers, pharmacists, hospitals, doctors, and a myriad of other
10   health care workers. Defendant’s crimes have clearly and significantly endangered
11   the public welfare and significantly disrupted governmental functions, most notably
12   the FDA, none of which is addressed by Defendant’s guideline range and all of
13   which makes a substantial upward departure/variance necessary.
14          Upward Departure/Variance for Defendant’s Egregious Obstruction
15          of Justice
16          The PSR justifiably provides for a two level enhancement for Defendant’s
17   obstruction of justice under U.S.S.G. § 3C1.1, PSR, ¶ 116. However, this standard
18   enhancement for obstructive conduct does not fully account for Defendant’s
19   egregious and sustained obstruction of justice which victimized and re-victimized
20   numerous people, involved multiple false allegations, and often relied on rank
21   intimidation tactics such as stalking and home invasion. See, supra; PSR, ¶¶ 84-
22   104.
23          Defendant’s extreme obstructive conduct necessitates an upward departure
24   or variance. Upward departures are warranted when based on circumstances preset
25   to a degree not adequately taken into consideration the by Guidelines. U.S.S.G.
26   § 5K2.0(a)(3). Specifically, the Guidelines provide that an upward departure may
27   be warranted in “an exceptional case, even though the circumstances that form the
28
     United States’ Sentencing Memo -26
     Case 4:18-cr-06054-EFS     ECF No. 200     filed 03/06/20    PageID.3138 Page 27 of 38




 1   basis for the departure is taken into consideration in determining the guideline
 2   range,” where the court determines the circumstances to be “substantially in excess
 3   of” those ordinarily involved in that kind of offense. Id. Sentencing courts faced
 4   with obstructive conduct substantially in excess of that which is ordinarily taken
 5   into   consideration   under    U.S.S.G.     § 3C1.1,       have   had   their   upward
 6   departures/variances upheld. See e.g. United States v. Clements, 73 F.3d 1330,
 7   1341-43 (5th Cir. 1996) (affirming sentence of upward departure, in addition to the
 8   § 3C1.1 enhancement, of four additional levels based on a finding of at least four
 9   instances of obstruction including false statements and document destruction);
10   United States v. Furkin, 119 F.3d 1276, 1283-84 (7th Cir. 1997) (upholding as
11   reasonable a two level upward departure, in addition to the § 3C1.1 enhancement,
12   where conduct included instructing multiple witnesses to lie to the grand jury,
13   directing others to sign back dated documents, hiding assets, and intimidating one
14   witness); United States v. Wallace, 417 Fed. Appx. 276 2011WL915671 **1-2 (4th
15   Cir. March 17, 2011) (upholding as reasonable two level upward departure, in
16   addition to the § 3C1.1. enhancement, where defendant threatened to kill a co-
17   defendant and tried to get the co-defendant to take full blame for offense); compare
18   United States v. Wallace, 461 F.3d 15, 37-38 (1st Cir. 2006) (inadequate factual
19   record for upward departure, in addition to enhancement under § 3C1.1, based on
20   obstructive conduct where defendant’s conduct only included perjury and flight).
21   At bottom, where, as here, there are multiple obstructive acts that differ in kind and
22   have different obstructive objectives (e.g. keeping employees from leaving or
23   cooperating, retaliating against employees, etc.), the conduct is fairly said to fall
24   sufficiently far outside the heartland of conduct thereby justifying an upward
25   departure. See United States v. Venture, 146 F.3d 91, 97 (2nd Cir. 1998).
26          Defendant’s single minded campaign of obstruction was so sustained, far
27   reaching, and uniquely vicious that it defies simple parallels in federal case law.
28
     United States’ Sentencing Memo -27
     Case 4:18-cr-06054-EFS     ECF No. 200     filed 03/06/20   PageID.3139 Page 28 of 38




 1   However, this Court is very familiar with Defendant’s obstructive conduct and the
 2   number of others individuals it included both as targets of his lies, threats,
 3   intimidation, and harassment as well as those who were accomplices to his efforts,
 4   whether coerced or willingly submitting to Defendant’s criminal direction. Just
 5   focusing on when Defendant became aware of the criminal investigation, his
 6   obstructive conduct included, but was by no means limited to: directing at least four
 7   different witnesses on at least five different occasions to lie to law enforcement or
 8   otherwise not cooperate (see PSR, ¶¶ 88, 90, 94, 104); slashing tires of at least two
 9   different witnesses on at least six separate occasions (see PSR, ¶¶ 88, 97
10   (additionally, Garduno testified that after Defendant’s second unwanted and
11   threatening visit she found her tires slashed)); filing false complaints with regulators
12   and law enforcement, including attempts to frame and lies in unemployment
13   hearings, against at least three witnesses on four separate occasions (see PSR, ¶¶
14   91, 93 (additionally, Bruinekool testified to Defendant’s false allegations to the
15   Washington Department of Health regarding her medical assistant license); and
16   personally intimidating and threatening at least four different witnesses on at least
17   five different occasions (see PSR, ¶¶ 95-98, 100). Defendant’s obstructive conduct
18   quite literally terrorized dozens of employees and former employees. Defendant
19   placed people in such fear that Dr. Sunil testified that as soon as he handed his letter
20   of resignation to Defendant he jumped into a running car and had his wife drive
21   immediately to a police station to seek protection. Defendant’s inspiration of such
22   fear was not accidental, rather it was a constant and unyielding effort to control
23   people through fear in order to continue his criminal activity, keeping his illegal
24   proceeds flowing, and attempting to thwart the efforts of regulators and law
25   enforcement at every turn. Consequently, a substantial upward departure/variance
26   is needed to adequately address Defendant’s extreme obstructive conduct.
27
28
     United States’ Sentencing Memo -28
     Case 4:18-cr-06054-EFS     ECF No. 200    filed 03/06/20   PageID.3140 Page 29 of 38




 1                                     IV.    Restitution
 2         Restitution is mandatory for the Defendant’s offense conduct. 18 U.S.C.
 3   § 3663A(a)(1) and (c)(1)(A)(ii) (the court “shall order” restitution to the victim of
 4   any offense “against property under [Title 18] . . . including any offense committed
 5   by fraud or deceit”). Mandatory restitution shall be awarded to any victims of the
 6   offense conduct, which means “a person directly and proximately harmed as a result
 7   of the commission of an offense” or in the case of a conspiracy offense, “any person
 8   directly harmed by the defendant’s criminal conduct in the course of the scheme,
 9   conspiracy, or pattern.” 18 U.S.C. § 3663A(a)(2). Here, the United States is
10   requesting restitution on behalf of six victims of the offense conduct in the total
11   amount of $1,885,451.50. See ECF No. 188, PSR, ¶¶ 81-82.
12         Compensable Losses
13         Section 3663A(b)(1)(B)(i)(I) provides that for an offense resulting in loss of
14   property of a victim, the Court shall order restitution equal to the “value of property
15   on the date of the damage, loss, or destruction.” The amount of restitution should
16   include the victim’s “actual losses that are a direct and proximate result of the
17   defendant’s offense.” United States v. Gagarin, 2020 WL 727761, at *8 (9th Cir.
18   Feb. 13, 2020). As explained in further detail below, most of the restitution sought
19   on behalf of the victims falls within this category of loss and, therefore, is
20   compensable as a matter of law.
21         In addition, the order of restitution shall “reimburse the victim for lost income
22   …, transportation, and other expenses incurred during participation in the
23   investigation or prosecution of the offense or attendance at proceedings related to
24   the offense.” 18 U.S.C. § 3663A(b)(4). Victims Pfizer, Braeburn, and Medpace
25   seek restitution for lost income, transportation, attendance at proceedings, and other
26   expenses incurred during their participation in the investigation and prosecution of
27   offense. The Supreme Court recently limited the application of § 3663A(b)(4) in
28
     United States’ Sentencing Memo -29
     Case 4:18-cr-06054-EFS     ECF No. 200     filed 03/06/20   PageID.3141 Page 30 of 38




 1   Lagos v. United States, 138 S.Ct. 1684 (2018). It held that that the statutory
 2   language does not cover the costs of a private investigation that the victim chooses
 3   on its own to conduct, which pre-date or are not incurred during participation in the
 4   Government’s investigation. Id. at 1689-90. However, the Court specifically
 5   declined to extend its ruling to bar recovery for expenses incurred by a victim for a
 6   private investigation pursued at the Government’s behest or in support of an active
 7   Government-led investigation. Id. at 1690 (“We therefore need not address in this
 8   case whether this part of the Mandatory Victims Restitution Act would cover
 9   similar [investigation] expenses incurred during a private investigation that was
10   pursued at a government’s invitation or request”). As demonstrated in these victims’
11   restitution requests, the restitution requested for “other expenses” is narrowly
12   tailored to include only costs incurred by the victims through its participation in and
13   assistance with the Government’s investigation and prosecution of the offense and
14   attendance at proceedings. As such, the requested restitution constitutes a type of
15   loss that is compensable under § 3663A(b)(4) and Lagos.
16         Victims and Restitution Requested
17         The United States seeks restitution in the total amount of $1,885,451.50 for
18   the six victims listed herein. This restitution request is calculated as follows:
19         1.     Biorasi: Total restitution requested is $739,984.20. ECF No. 188, PSR
20   ¶ 81. The restitution sought reflects the property loss suffered by Biorasi as a result
21   of funds remitted by Biorasi to Defendants for a scabies medication study which
22   was fraudulently conducted by Defendants. Id.; see also Biorasi Victim Impact
23   Statement. Restitution for this loss is mandatory and compensable pursuant to
24   § 3663A(b)(1)(B)(i)(I).
25         2.     Pfizer: Total restitution requested is $646,955.17. PSR ¶ 81. Of the
26   total amount, Pfizer requests restitution in the amount of $640,427 paid by Pfizer to
27   Zain Research, which reflects the property loss suffered by Pfizer as a result of
28
     United States’ Sentencing Memo -30
     Case 4:18-cr-06054-EFS     ECF No. 200    filed 03/06/20   PageID.3142 Page 31 of 38




 1   funds remitted by Pfizer to Defendants for fraudulently conducted studies. See
 2   Pfizer Victim Impact Statement. Restitution for this loss is mandatory and
 3   compensable pursuant to § 3663A(b)(1)(B)(i)(I).
 4         In addition, Pfizer seeks restitution in the amount of $6,528.17 in expenses
 5   incurred by a Pfizer employee during participation in the investigation or
 6   prosecution of the offense or attendance at proceedings related to the offense. See
 7   Pfizer Victim Impact Statement. Restitution for this loss is mandatory and
 8   compensable pursuant to § 3663A(b)(4) and Lagos.
 9         3.     Braeburn: Total restitution requested is $435,732.93. PSR ¶ 81. Of the
10   total amount, Braeburn requests restitution in the amount of $373,644.12, which
11   reflect the property loss suffered by Braeburn as a result of the Defendants’
12   fraudulently conducted studies. See Braeburn Victim Impact Statement. The
13   property loss suffered by Braeburn is comprise of three categories of loss: (1) direct
14   payments made by Braeburn to Defendants for the fraudulent studies in the amount
15   of $274,642.80; (2) clinical monitoring costs incurred by Braeburn to monitor the
16   fraudulent studies in the amount of $68,306.55; and (3) the cost of the clinical trial
17   materials supplied by Braeburn to Defendants, which Defendants improperly used,
18   damaged, or destroyed, in the amount of $30,694.77. Id. All of these losses
19   constitutes property damage incurred by Braeburn as a proximate result of the
20   offense conduct. Accordingly, restitution for these property losses is mandatory and
21   compensable pursuant to § 3663A(b)(1)(B)(i)(I).
22         In addition, Braeburn seeks restitution in the amount of $62,088.82 in
23   expenses incurred by Braeburn during participation in the investigation or
24   prosecution of the offense or attendance at proceedings related to the offense. See
25   Braeburn Victim Impact Statement. Braeburn incurred $51,704.20 in expenses
26   during its participation in the investigation and prosecution of the offense. Id.
27   Braeburn further incurred $10,384.62 in expenses for two employees to attend trial.
28
     United States’ Sentencing Memo -31
     Case 4:18-cr-06054-EFS     ECF No. 200    filed 03/06/20   PageID.3143 Page 32 of 38




 1   Id. Restitution for this loss is mandatory and compensable pursuant to
 2   § 3663A(b)(4) and Lagos.
 3           4.    Medpace: Total restitution requested is $46,988. PSR ¶ 81. This
 4   restitution request reflects lost income, travel expenses, and other expenses incurred
 5   by Medpace during participation in the investigation or prosecution of the offense
 6   or attendance at proceedings. Id.; see also Medpace Victim Impact Statement. Four
 7   employees of Medpace attended trial and considerable expenses were incurred by
 8   Medpace at the behest of the United States in order to assist in the trial. Id.
 9   Restitution for this loss is mandatory and compensable pursuant to § 3663A(b)(4)
10   and Lagos.
11           5.    Finch Therapeutics:    Total restitution requested is $9,331.20. PSR
12   ¶ 81.    This restitution requests reflects the property losses suffered by Finch
13   Therapeutics as a result of funds remitted by Finch Therapeutics to Defendants for
14   fraudulent studies. Id.; see also Finch Therapeutics Victim Impact Statement.
15   Restitution for this loss is mandatory and compensable pursuant to §
16   3663A(b)(1)(B)(i)(I).
17           6.    J. Bruinekool: Total restitution requested is $6,460. PSR ¶ 82. Ms.
18   Bruinekool is a former employee of Defendants who participated in the conspiracy
19   for a period of time. PSR, ¶¶ 28-32. Ms. Bruinekool ultimately left the conspiracy
20   and reported its fraud to Braeburn, Medpace, and the United States and provided
21   substantial cooperation with the United States’ investigation, including the search
22   warrant, without seeking or receiving any benefit in return. Id. Defendant learned
23   that Ms. Bruinekool was cooperating with law enforcement and falsely framed her
24   for theft. PSR, ¶¶ 89-91. Defendant then made false statements, and had his
25   employees make false statements, in order to deprive Ms. Bruinekool of
26   unemployment benefits that she had been awarded. Id. As a result of Defendant’s
27   lies Ms. Bruinekool was ordered to pay unemployment benefits back to the
28
     United States’ Sentencing Memo -32
     Case 4:18-cr-06054-EFS     ECF No. 200        filed 03/06/20   PageID.3144 Page 33 of 38




 1   Washington Employment Securities Department (ESD). PSR, ¶ 82, 89-91, 93.
 2   Defendant Anwar fraudulent statements at the unemployment hearing were made
 3   to cover up and continue the criminal conspiracy for which he was found guilty. Id.
 4   Ultimately, Ms. Bruinekool repaid $6,460 to Washington ESD, which constitutes
 5   loss of property caused by the offense conduct. Id. Accordingly, restitution for this
 6   loss is mandatory and compensable pursuant to § 3663A(b)(1)(B)(i)(I).
 7         Defendant’s Inability To Pay Is Immaterial To The Restitution Award
 8         The Defendant’s ability, or inability, to pay the restitution award is
 9   immaterial to the Court’s determination of the restitution owed to the victims.
10   “In each order of restitution, the court shall order restitution to each victim in the
11   full amount of each victim’s losses as determined by the court and without
12   consideration of the economic circumstances of the defendant.” 18 U.S.C.
13   3664(f)(1)(A) (emphasis added). Thus, in cases where restitution is statutorily
14   mandated, such as the instant matter, the Court must order restitution without
15   regard to the Defendant’s financial condition. See, e.g., United States v. Dubose,
16   146 F.3d 1141, 1143 (9th Cir. 1998) (“[the MVRA] makes restitution mandatory,
17   without regard to a defendant's economic situation”); United States v.
18   Matsumaru, 244 F.3d 1092, 1108 (9th Cir. 2001) (“if the defendant is subject to
19   the Mandatory Victims Restitution Act (‘MVRA’), the district court need not
20   assess the defendant's ability to pay restitution”); In re Morning Star Packing Co.,
21   LP, 711 F.3d 1142, 1144 (9th Cir. 2013) (“district court committed legal error in
22   denying restitution because of [defendant’s] claimed financial status and the
23   potential availability of civil remedies”).
24         Defendant’s ability to pay is only relevant to the Court’s determination of
25   whether the restitution should be paid immediately in a lump sum, or paid in
26   installments over a period of time. 18 U.S.C. § 3664(f)(2); United States v.
27   Curran, 460 F. App'x 722, 724–25 (9th Cir. 2011) (“Although the court could not
28
     United States’ Sentencing Memo -33
     Case 4:18-cr-06054-EFS      ECF No. 200    filed 03/06/20   PageID.3145 Page 34 of 38




 1   consider Curran's financial condition in imposing restitution, it must do so when
 2   fashioning a payment schedule for it”).
 3                     V.     FORFEITURE MONEY JUDGMENT
 4         The Defendants have stipulated and agreed to the forfeiture of $175,160.27
 5   funds from KeyBank Account ending in 4371, seized on or about November 8,
 6   2018, pursuant to the execution of a Federal Seizure Warrant. ECF No. 194. In
 7   addition to the forfeiture of specific assets, the United States seeks a forfeiture
 8   money judgment against Defendant Anwar in the amount of $5,648,786.69, which
 9   represents the amount of proceeds obtained by the Defendant from the wire fraud
10   and mail fraud violations.2
11         Courts have repeatedly acknowledged that forfeiture is mandatory and shall
12   be imposed as punishment for a crime. See United States v. Monsanto, 491 U.S.
13   600, 606–07, 109 S.Ct. 2657, 105 L.Ed.2d 512 (1989) (holding that, by using the
14   phrase “shall order” in a criminal forfeiture statute, “Congress could not have
15   chosen stronger words to express its intent that forfeiture be mandatory in cases
16   where the statute applied”); United States v. Davis, 706 F.3d 1081, 1083 (9th Cir.
17   2013) (recognizing that “[f]orfeiture is imposed as punishment for a crime”).
18
           2
19             In cases such as this where a money judgment is sought and there are

20   directly forfeitable assets, the proper method of calculation is to enter a money

21   judgment for the full amount of the criminal proceeds, which is later offset by the

22   realized value of the directly forfeitable assets after they are liquidated. See United

23   States v. Teves, 621 Fed. App’x 486 (9th Cir. 2015) (the personal money judgment

24   should be entered in the full amount of the loss and later offset by directly forfeitable

25   assets upon liquidation). As such, the Government requests that the Court enter a

26   forfeiture money judgment in the amount of $5,648,786.69 and that the forfeited

27   funds shall be credited against the money judgment.

28
     United States’ Sentencing Memo -34
     Case 4:18-cr-06054-EFS     ECF No. 200     filed 03/06/20   PageID.3146 Page 35 of 38




 1   “When the government has met the requirements for criminal forfeiture, the district
 2   court must impose criminal forfeiture, subject only to statutory and constitutional
 3   limits.” United States v. Newman, 659 F.3d 1235, 1240 (9th Cir. 2011).
 4          Rule 32.2(b)(1)(A) establishes that the Government is entitled to a personal
 5   money judgment against the Defendant. See Newman, 659 F.3d at 1240 (Fed. R.
 6   Crim. P. 32.2 “makes clear that, at least where the proceeds of the criminal activity
 7   are money, the government may seek a money judgment as a form of criminal
 8   forfeiture.”). Entry of a forfeiture money judgment is mandatory. United States v.
 9   Phillips, 704 F.3d 754, 769-70 (9th Cir. 2012); Newman, 659 F.3d at 1240 (“Unlike
10   a fine, which the district court retains discretion to reduce or eliminate, the district
11   court has no discretion to reduce or eliminate mandatory criminal forfeiture); United
12   States v. Casey, 444 F.3d 1071, 1077 (9th Cir. 2006) (a money judgment is
13   warranted in a criminal case against a convicted defendant even if the defendant is
14   insolvent). Courts have unanimously agreed that in personam money judgments are
15   proper even where forfeiture statutes do not refer to money judgments. Id. at 1242
16   (citing United States v. McGinty, 610 F.3d 1242, 1246 (10th Cir. 2010) (collecting
17   cases)).
18         Pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), the Court shall
19   order forfeiture of any property obtained by Defendant Anwar which constitutes or
20   is derived from proceeds traceable to his offense conduct. See generally Honeycutt
21   v. United States, 137 S. Ct. 1626, 198 L. Ed. 2d 73 (2017) (a defendant’s forfeiture
22   money judgment liability based on the amount the defendant “obtained” through
23   his offense conduct).
24         The correct calculation of the amount of proceeds forfeitable from Defendant
25   Anwar is the gross proceeds he illegally obtained from his offense conduct. 18
26   U.S.C. § 981(a)(2)(A) (“‘proceeds’ means property of any kind obtained directly or
27   indirectly, as the result of the commission of the offense giving rise to forfeiture,
28
     United States’ Sentencing Memo -35
     Case 4:18-cr-06054-EFS      ECF No. 200    filed 03/06/20   PageID.3147 Page 36 of 38




 1   and any property traceable thereto, and is not limited to the net gain or profit realized
 2   from the offense”). Forfeiture under 18 U.S.C. § 981(a)(1)(C) is not limited to net
 3   profits that ultimately came to rest in the Defendants’ pockets. 18 U.S.C. §
 4   981(a)(2)(A); United States v. Ford, 296 F.Supp.3d 1251, 1257-58 (D. Or. 2017)
 5   (A forfeiture money judgment is properly calculated as the amount of gross
 6   proceeds the defendant obtained from his crimes of conviction established by a
 7   preponderance of the evidence and “Honeycutt does not require that Defendant still
 8   be in possession of his ill-gotten proceeds, it merely limits forfeiture to proceeds
 9   that he obtained at some point from his crimes”); United States v. Lindell, 2016 WL
10   4707976, at *12 (D. Haw. Sept. 8, 2016).
11         The evidence established at trial demonstrates that the total amount of fraud
12   proceeds from the fraudulently conducted trials between 2014 and 2017 is at least
13   $5,648,786.69. See Trial Exhibit 422; see also PSR, ¶¶ 73-74, 76, 110. Accordingly,
14   Government is entitled to a forfeiture money judgment against Defendant Anwar in
15   the amount of $5,648,786.69, representing the proceeds of the crimes for which the
16   Defendant was convicted.
17         Finally, the forfeiture money judgment is not limited to, and need not match,
18   the amount of restitution awarded. See Newman, at 1240-41 (Forfeiture money
19   judgments and restitution are independent and distinct remedies; but both are
20   required by statute and imposing forfeiture and restitution “is not an impermissible
21   double recovery”).
22                              VI. SUPERVISED RELEASE
23         The United States recommends a 3-year term of supervised release following
24   the period of incarceration ordered by the Court. The United States recommends
25   the Court impose each of the conditions set forth in the PSR. PSR, pp. 39-42.
26   //
27   //
28
     United States’ Sentencing Memo -36
     Case 4:18-cr-06054-EFS   ECF No. 200     filed 03/06/20   PageID.3148 Page 37 of 38




 1                     VII. SPECIAL PENALTY ASSESSMENT
 2         A special penalty assessment of $100 is required for each of the 47 counts
 3   on which Defendant was convicted. 18 U.S.C. § 3013(a)(2)(A).
 4
 5
 6         DATED: March 6, 2020
 7
                                            William D. Hyslop
 8
                                            United States Attorney
 9
10
11                                          /s/ Dan Fruchter
                                            Daniel Hugo Fruchter
12
                                            Tyler H.L. Tornabene
13                                          Brian Donovan
                                            Assistant United States Attorneys
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     United States’ Sentencing Memo -37
     Case 4:18-cr-06054-EFS    ECF No. 200     filed 03/06/20   PageID.3149 Page 38 of 38




 1                            CERTIFICATE OF SERVICE
 2
           I hereby certify that on March 6, 2020, I electronically filed the foregoing
 3
     with the Clerk of the Court using the CM/ECF system.
 4
 5
                                             /s/ Dan Fruchter
 6
                                             Dan Fruchter
 7                                           Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     United States’ Sentencing Memo -38
